Citation Nr: 0628844	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for shrapnel fragment 
wound (SFW) residuals of the right foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  The veteran's documents at discharge form 
active service reflect that he was awarded the Purple Heart 
Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2004.  A transcript of the hearing has been 
made and is associated with the claims file

This claim was previously remanded for further development in 
November 2003 and May 2005.  In May 2005, the Board further 
granted an evaluation of 70 percent, and no greater, for 
post-traumatic stress disorder (PTSD) and entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU).  The issue of an increased evaluation for 
PTSD is thus no longer before the Board.  

The Board notes that the veteran has claimed entitlement to 
service connection for the residuals of exposure to cold, and 
that this claim is presently before the RO, the Board cannot 
therefore consider the reported cold injury manifestations in 
adjudicating the claim for an increased evaluation for the 
residuals of SFW to the right foot.  


FINDING OF FACT

The service connected residuals of SFW to the right foot are 
manifested by findings of pes cavus approximating marked 
severity, with all toes fixed at a 45 degree angle, arch not 
correctible on palpation, and significant plantar calluses on 
left and right sides of the foot and at the base of all toes; 
objective findings of pain, abnormal gait, and stiffness on 
motion with increased stiffness on repetitive motion; 
clinical findings of moderate right calcaneal spur with 
ossification of the Achilles tendon insertion point, 
hammertoes at 2nd through 5th toes, and hallux valgus at the 
1st metatarsalphalangeal joint (MTPJ); and no findings of 
visible scarring.


CONCLUSION OF LAW

The criteria for a 30 percent, and no greater, are met for 
the residuals of SFW in the right foot.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, pre-adjudication VCAA notice was provided in 
October 2001 but was inadequate, as it discussed only the 
elements required for claims for service connection.  As 
noted above, this case was previously remanded for further 
development.  In November 2003, the claim was remanded for, 
in part, compliance with VCAA notice requirements.  
Accordingly, the RO furnished additional VCAA notification in 
February 2004, explaining the evidence needed to substantiate 
the claim for increase, namely, evidence that the 
disabilities had worsened.  The veteran was also notified 
that VA would obtain VA records and records from other 
Federal agencies, and that he could submit records not held 
by a Federal agency, such as private medical records, or 
authorize VA to obtaining such records on his behalf.  He was 
also asked to send any evidence or information he might have 
in his possession.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice was provided 
on four of the five elements of a service connection claim). 

As to the remaining element under Dingess, the VCAA notice 
did not include the criteria for establishing an effective 
date should the claim be granted.  By this decision, the 
Board is granting the claim for a higher evaluation for the 
right foot disability.  The AOJ will establish the effective 
date and will provide notice to the veteran of the criteria 
for doing so.  In addition, the Board notes that the veteran 
may appeal the effective date assigned.  Hence, the Board 
finds that proceeding in this claim and any defect with 
respect to the notice required under Dingess, supra has not 
prejudiced the veteran's claim.

The actions of the RO described above provided the veteran 
with a meaningful opportunity to participate effectively in 
the processing of the claim and to submit additional argument 
and evidence, which he did, and to address the issues at a 
hearing, which he also did at both the local RO level and 
before the undersigned Veterans Law Judge.  For these 
reasons, any procedural defect caused by the lack of notice 
or in timing of notice was cured and the veteran has not been 
prejudiced by any defect in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 R.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and asked the 
veteran to identify any non-VA sources of treatment.  The 
veteran submitted private treatment records and provided 
release for the RO to obtain further records.  He also 
identified VA treating facilities and physicians during the 
time period under consideration.  The veteran was further 
afforded VA examinations.  

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim for a higher 
initial evaluation is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Entitlement to an Increased Evaluation

Service-connected disabilities are rated in accordance with 
VA's Schedule, which reflects ratings based on the average 
impairment of earning capacity and separate diagnostic codes 
identifying the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  The entire medical history of the disability 
must be borne in mind, as well as all regulations potentially 
applicable based upon the assertions and issues raised in the 
record.  The reasons and bases used to support the conclusion 
must be explained.  Schafrath, supra.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).

Service connection for residuals of SFW to the right foot was 
originally granted in a June 1953 rating decision.  The 
disability was then described as residuals of SFWs to the 
left leg and right foot, and was evaluated as zero percent 
compensable under Diagnostic Code 7804, which contemplated 
tender and painful scars.  In an April 2002 rating decision, 
the right foot was rated separately under Diagnostic Code 
5010, predicated on clinical findings of mild degenerative 
arthritis requiring an orthotic foot insert.  A 10 percent 
evaluation was assigned, effective in September 2001.  This 
evaluation has been confirmed and continued until the 
present.  

The veteran has testified and stated that his right foot is 
productive of greater impairment including constant pain, 
weakness, and swelling; and difficulty ambulating with an 
insert but inability to ambulate without it.  For reasons 
discussed below, the Board finds that the medical evidence 
supports the veteran's claims.

The veteran's right foot disability was evaluated under 
Diagnostic Code 5010 for noncompensable limitation of motion 
in a joint where X-ray evidence of arthritis has been 
demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5010, supra.

In the present case, the Board finds that the veteran meets 
the criteria for a 30 percent evaluation under Diagnostic 
Code 5273 for acquired pes cavus.  

Private medical evidence reflects that the veteran was found 
to manifest severe pes cavus in June 2000 with digital 
contractures, a high arch, possible tendonitis, and pain 
along the peroneal.  Results of magnetic resonance imaging 
(MRI) of the right foot done in February 2003 showed findings 
of hallux valgus, metatarsus varus, and hammertoe deformities 
with degenerative changes in the calcaneal and base of the 
1st proximal phalanx.  VA examination reports in November 
2001 and February 2006 show clinical findings of a high arch 
with hallux valgus deformity of the 1st MTPJ and hammertoes 
of 2nd through 5th toes, a moderately sized spur at the 
posterior inferior margin of the right calcaneous, and 
moderate ossification of the Achilles tendon insertion.  In 
November 2001, the veteran's gait was observed to be steady 
and no decrease in strength was found.  In February 2006, the 
toes of the right foot were found to be fixed in a 45 degree 
flexed position with no range of motion at all.  The arch was 
not correctible on palpation, and the examiner noted 
significant plantar calluses on both sides of the foot and at 
the base of the large and small toes.  The veteran reported 
pain and inability to bear weight, weakness, stiffness, and 
swelling.  He reported that he used a cane to ambulate and 
that on repetitive use, experienced easy fatigability and 
lack of endurance.  The examiner detected no findings of pain 
on movement but found stiffness, and increased stiffness on 
repetitive motion.  The veteran was observed to walk with an 
antalgic gait.  The examiner diagnosed residuals of SFW in 
the right foot with chronic pain, abnormal gait, and chronic 
flexion of toes of the right foot.  Scarring was not found to 
be evident in either examination.  

The Board finds that this disability picture more closely 
approximates that required for a 30 percent evaluation under 
Diagnostic Code 5278, which contemplates marked contraction 
of the plantar fascia with dropped forefoot, all toes hammer 
toes, very painful callosities, and marked varus deformity, 
unilaterally.  See 38 C.F.R. § 3.102, 4.7 (2005).

Higher evaluations could be warranted for acquired pes cavus 
that is bilateral, or for bilateral acquired pes planus.  
However, the veteran is serviced connected only for residuals 
of SFW to the right foot.  Hence only a unilateral evaluation 
may be assigned.  In addition, under Diagnostic Code 5284, 
other injuries of the foot approximating loss of the use of 
the foot, may warrant a 40 percent evaluation.  However, the 
medical evidence does not support a finding of loss of use of 
the right foot.  Rather, the medical evidence reflects that 
the veteran can walk, albeit with a limp.  He has not lost 
strength in his right foot, according to VA examinations, and 
he has range of motion in the right ankle joint.

A separate, compensable evaluation could be assigned for 
symptomatic scarring that is the residual of the inservice 
SFW under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 
7804 or 7805 (2005) pursuant to Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  However, in the present case, the medical 
evidence reflects that scarring is not present.  Both 
November 2001 and February 2006 VA examination reports 
reflect no findings of scarring.  And, the February 2006 
report shows that the veteran himself acknowledges that the 
scars have disappeared.  Accordingly, there is no 
manifestation that may be evaluated under the relevant 
diagnostic codes.

The Board is mindful that there are other manifestations 
noted by the medical evidence, including findings of 
decreased sensation, cold sensitization, recurrent nail 
infections, reddened skin, thinning skin.  However, these 
manifestations have been associated with the residuals of 
cold injury and are not, as yet, service connected.  The 
Board is thus precluded from considering them in evaluating 
the present claim, which is for an increased evaluation for 
the residuals of SFW to the right foot.  The Board has 
referred the matter of service connection for the residuals 
of cold injury to both feet to the RO, in the Introduction, 
for appropriate action and adjudication.  

Separate, compensable evaluations are also afforded under the 
criteria for flat feet, or pes planus, bilateral weak foot, 
unilateral or bilateral metatarsaglia, unilateral hallux 
valgus, unilateral hallux rigidus, hammer toes, malunion or 
nonunion of the tarsal or metatarsal bones.  In addition, a 
separate, compensable evaluation could be warranted for 
limitation of motion and other injuries of the foot.  
However, in the present case the Board finds that either the 
required manifestations are not shown by the medical evidence 
of record or that those manifestations shown have already 
been considered in the assignment of the 30 percent 
evaluation under Diagnostic Code 5278 and additional 
evaluation for the same manifestations would therefore be 
impermissible under 38 C.F.R. § 4.14 (2005).  Specifically, 
the medical evidence does not show that the veteran has been 
clinically found to manifest pes planus, hallux rigidus, or 
malunion or non union of the tarsal or metatarsal bones.  The 
medical evidence reflects complaints of a weak right foot, 
but this has not been born out by the record.  No findings of 
weakness were noted by VA examination report in either 
November 2001 or February 2006.  Private medical records 
reflect that metatarsaglia was diagnosed, but that it was 
found to be the result of severely contracted digits of the 
right foot, otherwise diagnosed as hammertoes, which is a 
component of the criteria for Diagnostic Code 5278.  
Similarly, the criteria for this diagnostic code contemplates 
deformity of the great toe and limitation of motion.  Thus, 
the Board finds that assignment of separate, compensable 
evaluations for manifestations of hammertoes, hallux valgus, 
and limitation of motion under other diagnostic codes, would 
be impermissible under the regulations.  In addition, the 
criteria for a compensable evaluation for hallux valgus under 
Diagnostic Code 5280 is compensable only post-surgery or 
where the manifestation is found to be severe enough to be 
equivalent to amputation of the great toe, and under 5284, 
for actual loss of the foot-neither manifestation of which 
has been found to be present in this case.

Concerning other injuries of the foot, short of loss of use, 
under Diagnostic Code 5284, the Board finds that the medical 
evidence present no manifestation of foot disability that 
have not already been contemplated in the assignment of a 30 
percent evaluation under Diagnostic Code 5278, or that have 
not been referred out for consideration as part and parcel of 
the claim for service connection for residuals of cold 
injury.  There are thus no residuals of the veteran's service 
connected right foot injury that may be considered under 
Diagnostic Code 5284 without violating 38 C.F.R. § 4.14.  
Finally, as noted above, the medical evidence does not 
demonstrate that the veteran has experienced loss of the use 
of his right foot.

In evaluating the veteran's service-connected right foot 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 8 
Vet. App. at 205-206.  The veteran's complaints of pain, 
weakness, inability to bear weight, stiffness, and swelling 
with easy fatigability and lack of endurance on repetitive 
use, and the examiners' observations of pain, inability to 
ambulate well, stiffness and stiffness with repetitive use 
were considered in the level of impairment and loss of 
function attributed to his right foot disability.  The Board 
notes that these manifestations are contemplated in the 
evaluations already assigned for this disability.  The 
presence of other factors listed in 38 C.F.R. §§ 4.40, 4.45, 
4.59, and 4.71a is not shown.

After careful review and consideration of the medical 
evidence, the Board finds that the service-connected 
residuals of SFW of the right foot meets the criteria for a 
30 percent evaluation, and no greater, under Diagnostic Code 
5278.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  The veteran has been 
granted entitlement to individual unemployability due to a 
service-connected disability (TDIU) effective from June 2003.  
The veteran has not appealed the effective date of the grant.  
Concerning the service-connected right foot disability, 
alone, in the present case, the Board finds that the 
disability picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating prior 
to June 27, 2004 on the basis of the service-connected right 
foot disability alone. 


ORDER

A 30 percent evaluation, and no greater, for residuals of SFW 
to the right foot is granted subject to the laws and 
regulations governing the award of monetary benefits.





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


